Citation Nr: 0212982	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  95-31 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to recognition of the appellant as the helpless 
child of the veteran.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1948 to 
August 1967.  He died in May 1993, and the appellant is his 
daughter.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 decision of the 
RO.  

In December 1997, the Board remanded the claim for additional 
development.  



FINDINGS OF FACT

1.  The appellant, the daughter of the veteran, was born in 
July 1950.

2.  At the time of her eighteenth birthday in July 1968, the 
appellant did not have disability which rendered her 
incapable of self support.





CONCLUSION OF LAW

The criteria for recognition of the appellant as a "child" 
of the veteran based on permanent incapacity for self-support 
before her eighteenth birthday are not met.  38 U.S.C.A. §§ 
101(4), 1521, 1542, 5107(b) (West 1991); 38 C.F.R. §§ 3.57, 
3.315, 3.356 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  For the purposes of this 
decision, the Board will assume that the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the appellant's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA was in effect when, in July 2001, the RO most 
recently considered the appellant's claims.  The record 
reflects that, in the June 1995 rating action, the August 
1995 statement of the case, the May 1996 and July 2001 
supplemental statements of the case, and the December 1997 
Board remand, the appellant was notified of the law and 
regulations governing the issue of entitlement to recognition 
as the helpless child of the veteran, the evidence considered 
by the RO and the reasons for its determinations. 

In a letter dated in February 2002, the RO advised the 
appellant as to the provisions of the VCAA and specifically 
informed her as to the division of responsibilities between 
the claimant and VA in obtaining evidence for consideration 
in connection with the appeal.  The appellant was advised in 
a letter dated in September 2002 that her claim was being 
returned to the Board.  At that time she was informed as to 
the procedure for submitting additional evidence.  Neither 
the appellant nor her appointed representative has identified 
any outstanding, obtainable evidence or information that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
As such, the Board finds that the facts pertinent to this 
claim have been properly developed and no further action is 
required to comply with the VCAA or the implementing 
regulations.  

The question for consideration is whether the veteran's 
daughter, the appellant may be recognized as a "child" of 
the veteran on the basis of permanent incapacity for self-
support at the date of attaining the age of eighteen years.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a)(1)(ii).  The phrase 
permanent incapacity for self-support contemplates 
disabilities which are totally incapacitating to the extent 
that the person would be permanently incapable of self-
support through his or her own efforts by reason of physical 
or mental defects.  The focus of the analysis must be on the 
appellant's condition before and at the time of her 
eighteenth birthday.  If she is shown capable of self-support 
at age eighteen, the Board need go no further.  See Dobson v. 
Brown, 4 Vet. App. 443 (1993).

Eligibility will be determined solely on the basis of whether 
the child is permanently incapable of self-support through 
her own efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self-support is one of 
fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling.  
Principal factors for consideration are:  (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.  (2) A 
child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.  (3) It should be borne in 
mind that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  (4) The capacity of a 
child for self-support is not determinable upon employment 
afforded solely upon sympathetic or charitable considerations 
and which involved no actual or substantial rendition of 
services.  38 C.F.R. § 3.356.

The record reflects that the veteran's daughter was born in 
July 1950.  The RO has determined that the appellant has 
never married, and the Board will not review that 
determination.  

In this case, the Board finds that the record clearly lacks 
competent evidence that the veteran's daughter was 
permanently incapable of self-support at age eighteen (i.e., 
as of July 1968).  

Whether the physical or mental condition of the appellant 
rendered her permanently incapable of self-support at age 
eighteen is ultimately a matter upon which competent medical 
evidence is determinative, both to diagnose a physical or 
mental disability or disabilities, and to support the 
conclusion that the severity of that disability or the 
disabilities had rendered her incapable of self support 
before she attained her eighteenth birthday.  The only 
contemporaneous medical evidence of record having any bearing 
on those points are records dated in 1968 of her first 
pregnancy and childbirth.  There is absolutely no mention 
that the appellant had any physical or mental disability.  
Indeed, the appellant's medical records through January 1976 
do not mention any history of mental disability prior to the 
appellant's attaining the age of eighteen years-or after the 
age of eighteen years.  

The first medical evidence of a psychiatric disability was in 
1979, at which time the appellant provided a history of life-
long mental problems.  Although the reports indicate that the 
appellant had a history of psychiatric disability prior to 
the age of eighteen years, the history was self-reported by 
the appellant and does not indicate that it was so severe 
that she was incapable of self support at the age of eighteen 
years.  The only evidence corroborating the appellant's 
contentions is a letter from her aunt received in November 
1999.  Basically, the aunt described a very dysfunctional 
early home life for the appellant.  She also stated that the 
appellant had a mental disability as a child.  Unfortunately, 
none of the evidence, lay or medical, indicates that she was 
incapable of self support at the age of eighteen years.

Although the Board finds the circumstances relating to the 
appellant's illness most unfortunate and compelling, the 
record is still devoid of competent medical evidence 
indicating that she became incapable of self-support prior to 
her eighteenth birthday.  Evidence that the appellant became 
incapable of self-support at some later point in time is not 
material to the issue presented here.  As compared to the 
medical evidence of record, the Board assigns little 
probative value to the lay evidence.  That evidence consists 
of remote recollections advanced in the context of the claim 
for benefits.  Therefore, based on all of the above 
considerations, the Board finds that the preponderance of the 
relevant evidence is against the claim for VA benefits based 
on the permanent incapacity of the appellant for self-support 
prior to the age of eighteen.




ORDER

Entitlement to recognition of the appellant as a "child" of 
the veteran on the basis of permanent incapacity for self- 
support before attaining the age of eighteen is denied.



		
	John Fussell
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

